Exhibit 10.1

LEASE AMENDING AND EXTENSION AGREEMENT

THIS AGREEMENT is dated the 6th day of January, 2010

B E T W E E N :

T.E.C. LEASEHOLDS LIMITED

(the “Landlord”)

OF THE FIRST PART

- and -

LEARNING TREE INTERNATIONAL INC.

(the “Tenant”)

OF THE SECOND PART

WHEREAS:

A.      By a lease dated March 6, 2000, and made between the Landlord and the
Tenant (the “Original Lease”), the Landlord leased to the Tenant for and during
a term of Ten (10) years and Two (2) months, from and including September 1,
2000, to and including October 31, 2010 (the “Term”), subject to and upon the
terms, covenants and conditions contained in the Lease, certain premises
containing an area of approximately 14,000 square feet on the 10th floor (the
“Premises”), located at 1 Dundas Street West (the “Building”), in the City of
Toronto, in the Province of Ontario, and which are shown on Schedule “B”
attached to the Lease;

B.      By a Lease Amending Agreement dated July 5, 2000 (the “First Lease
Amending Agreement”), the Premises was expanded to include the entire 10th Floor
of the Building, and the Original Lease was otherwise amended as set out
therein;

C.      By a Lease Amending Agreement dated May 22, 2007 (the “Second Lease
Amending Agreement”), Section 1.04 (Use and Conduct of Business) was amended,
and the Original Lease was otherwise amended as set out therein. The Original
Lease, the First and Second Lease Amending Agreements shall hereinafter be
referred to together as the “Lease”;

D.      The Premises have been certified to contain seventeen thousand, two
hundred and seven (17,207) square feet; and

E.      The Landlord and the Tenant have agreed to amend the Lease in accordance
with the terms and conditions hereinafter set forth.

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the sum of Two
Dollars ($2.00) now paid by each of the Parties to the other (the receipt and
sufficiency whereof is hereby acknowledged), and other mutual covenants and
agreements, the Parties do hereby agree as follows:

1.      The Parties hereby acknowledge, confirm and agree that the foregoing
recitals are true in substance and in fact.

2.      The Term of the Lease is hereby extended for a further period of ten
(10) years, (the “Extension of Term”), to be computed from November 1, 2010 and
to be fully completed and ended on October 31, 2020.

3.      The Extension of Term shall be upon the same terms and conditions as are
contained in the Lease except as set out in this Agreement. The Tenant shall
accept the Premises during the Extension of Term on an “as is” basis, subject to
the Landlord’s repair and maintenance obligations under the Lease, with no
inducement or allowance payable or rent free period.

4.      The Lease is hereby amended as of the Effective Date as follows:

 

  (a) Section 2.02 (Net Rent) of the Lease is amended by deleting it in its
entirety and replacing it with the following:

“The Tenant shall pay Net Rent based on the following annual rates:

 

  (i) during the period from and including November 1, 2010 to and including
October 31, 2015, the annual sum of TWO HUNDRED AND TWENTY-SEVEN THOUSAND, ONE
HUNDRED AND THIRTY-TWO DOLLARS AND FORTY CENTS ($227,132.40) payable in equal
consecutive monthly installments of EIGHTEEN THOUSAND, NINE HUNDRED AND
TWENTY-SEVEN DOLLARS AND SEVENTY CENTS ($18,927.70) each in advance on the first
day of each calendar month during the aforesaid period, based upon an annual
rate of THIRTEEN DOLLARS AND TWENTY CENTS ($13.20) per square foot of the
Rentable Area of the Premises; and



--------------------------------------------------------------------------------

  (ii) during the period from and including November 1, 2015 to and including
October 31, 2020, the annual sum of TWO HUNDRED AND SEVENTY-FOUR THOUSAND, FOUR
HUNDRED AND FIFTY-ONE DOLLARS AND SIXTY-FIVE CENTS ($274,451.65) payable in
equal consecutive monthly instalments of TWENTY-TWO THOUSAND, EIGHT HUNDRED AND
SEVENTY DOLLARS AND NINTEY-SEVEN CENTS ($22,870.97) each in advance on the first
day of each calendar month during the aforesaid period, based upon an annual
rate of FIFTEEN DOLLARS AND NINETY-FIVE CENTS ($15.95) per square foot of the
Rentable Area of the Premises.”

 

  (b) Section 2.03 (Payment of Operating Costs) is amended by adding the
following:

“Subject to the Required Conditions and notwithstanding the foregoing provisions
of this Section, during the first two Fiscal Year periods of the Extension of
Term (being from November 1, 2010 to October 31, 2011 and from November 1, 2011
to October 31, 2012, respectively) the Tenant’s Proportionate Share of Operating
Costs shall not increase by more than Four and One-Half percent (4.5%), over the
aggregate amount of the Tenant’s Proportionate Share of Operating Costs payable
on a per square foot basis in the prior Fiscal Year of the Term. The Tenant will
again pay its full proportionate share of Operating Costs for the period
commencing on November 1, 2012 and thereafter for the balance of the Term.”

 

  (c) Section 2.09 (Adjustment of Areas) is amended by adding the following:

“Notwithstanding the foregoing, provided the Premises are not relocated, and/or
the Net Rentable Area of the Premises is not increased or decreased due to the
Tenant adding additional space to the Premises or due to the Tenant surrendering
a portion of the Premises (with the Landlord’s consent), the Landlord agrees
that neither the Rentable Area nor the Net Rentable Area of any full floor of
the Premises as at the Commencement Date will not change during the Term as a
result of changes in the Building or common areas or as a result of a revised
BOMA standard.”

 

  (d) Sections 11.17 (Rent Free Period), 11.18 (Space Planning) and 11.19
(Landlord’s Work) of the Lease are deleted.

 

  (e) Section 11.20 (Tenant’s Work) is amended by deleting the second sentence
in paragraph one.

 

  (f) For clarity, Section 11.21 (Option to Extend Term) remains in effect and
will be available to the Tenant at the end of the Extension of Term.

 

  (g) Section 11.25 (Restrictive Covenant) is amended by deleting the last two
lines of the first paragraph and replacing it with the following:

“Nexient Learning, CTE Solutions, Global Knowledge, Pink Elephant, Cybercan
Technology Solutions, CTC Train Canada, Canadian Management Centre and ESI
Canada.”

 

  (h) Section 11.26 (Tenant’s Right to Terminate) is added to the Lease as
follows:

“Section 11.26 Tenant’s Right to Terminate

Subject to the Required Conditions and either (a) the Tenant’s business has been
sold to an arm’s length third party with the Landlord’s consent as required by
this Lease, or (b) the Tenant ceases to operate in the City of Toronto, then the
Tenant shall have a “once only” right to terminate this Lease effective on
October 31, 2017 (the “Termination Date”) upon giving the Landlord at least
twelve (12) months prior written notice (the “Notice”) of its intention to
terminate this Lease. If the Tenant exercises its right as aforesaid, the
Tenant:

 

  (i) covenants and agrees to surrender the Premises, in accordance with the
terms and conditions set out in this Lease, and deliver up vacant possession
thereof to the Landlord on the Termination Date and all Net Rent and Additional
Rent shall be adjusted as of the Termination Date. All amounts due and owing by
the Tenant pursuant to this Lease, accruing up to the Termination Date shall
become due and payable in full as of the Termination Date; and



--------------------------------------------------------------------------------

  (ii) shall pay to the Landlord, not later than six (6) months prior to the
Termination Date, an amount equal to six (6) months Net Rent and Additional Rent
plus G.S.T. payable for the six (6) month period immediately following the
Termination Date. This amount will be deemed to represent Rent and if the Tenant
fails to pay such amount to the Landlord, the Landlord will have all the
remedies available to it for the non-payment of Rent.

The Tenant acknowledges and agrees that the payments reference in subparagraphs
(i) and (ii) shall be subject to readjustments and year end reconciliations. The
Tenant agrees to execute such documentation as may be required by the Landlord
in order to give effect to the foregoing. If the Tenant fails to exercise its
right contained in this Section 11.26 within the time limit set out herein, then
the Tenant’s right will be deemed null and void and of no further force or
effect.”

 

  (i) Section 11.27 (Continuous Occupancy) is added to the Lease as follows:

“Section 11.27 Continuous Occupancy

Subject to the Required Conditions, save and except for the requirement for the
Tenant itself to be in possession of and conducting business in the whole of the
Premises, the Tenant shall not be required to remain open for business or
physically occupy the Premises during the Term or any renewal or extension
thereof, but may, subject to complying with other provisions of this Lease,
including its requirement to pay Rent, vacate the Premises at any time. If the
Tenant ceases to remain open for business or physically occupy the Premises for
two (2) consecutive months, then the Landlord shall have the right at any time
thereafter to provide notice to the Tenant of its’ intention to terminate the
Lease within thirty (30) days. The Tenant shall then have ten (10) days from
receipt thereof to either: I) accept such notice or II) indicate to the Landlord
the date on which they will re-occupy the Premises, which such occupancy date
shall not be more than ninety (90) days after the Tenant’s notice.”

 

  (j) The definition “Event of Default” in Schedule “C” is amended by deleting
subsection (h) and replacing it with the following:

“(h) the Tenant abandons or attempts to abandon the Premises or disposes of its
goods so that there would not after such disposal be sufficient goods of the
Tenant on the Premises subject to distress to satisfy Rent for at least three
(3) months.”

 

  (k) Schedule “C” is amended by adding the definition of Required Conditions as
follows:

“27A. “Required Conditions” means that the Tenant is the original Tenant
Learning Tree International Inc. or a Permitted Assignee pursuant to
Section 8.01A, and that the Tenant is not in default beyond any applicable cure
period under this Lease during the Term hereof, and that the Tenant is itself in
possession of and conducting business in the whole of the Premises in accordance
with this Lease.

 

  (l) Appendix “A” attached to this Agreement, is hereby added to the Lease as
Schedule “E” (Architect’s Certificate).

5.      The Parties confirm that in all other respects, the terms, covenants and
conditions of the Lease remain unchanged and in full force and effect, except as
modified by this Agreement. It is understood and agreed that all terms and
expressions when used in this agreement, unless a contrary intention is
expressed herein, have the same meaning as they have in the Lease.



--------------------------------------------------------------------------------

6.      This Agreement shall enure to the benefit of and be binding upon the
Parties hereto, the successors and assigns of the Landlord and the permitted
successors and permitted assigns of the Tenant.

IN WITNESS WHEREOF the Parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  )       T.E.C. LEASEHOLDS LIMITED )   (Landlord) )   )  

Per:   s/ E. Williamson

)   Authorized Signature )   )  

Per:   s/ Rory MacLeod

)   Vice President Toronto Eaton Centre )   )   I/We have authority to bind the
corporation. )   )   LEARNING TREE INTERNATIONAL INC. )   (Tenant) )   )  

Per:   s/ Nicholas R. Schacht

)   Nicholas R. Schacht )   Chief Executive Officer )   )   I/We have authority
to bind the corporation.



--------------------------------------------------------------------------------

LOGO [g79428image003.jpg]